UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                  No. 99-4487
OCTAVIO VALDERAMA-CANO, a/k/a
Valderama,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
     for the Western District of North Carolina, at Statesville.
              Richard L. Voorhees, District Judge.
                          (CR-98-66-V)

                      Submitted: August 12, 2002

                      Decided: September 20, 2002

 Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

Kenneth B. Darty, Statesville, North Carolina, for Appellant. Mark T.
Calloway, United States Attorney, Gretchen C. F. Shappert, Assistant
United States Attorney, Charlotte, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                 UNITED STATES v. VALDERAMA-CANO
                              OPINION

PER CURIAM:

   Octavio Valderama-Cano appeals from a sentence of seventy-two
months imprisonment following his guilty plea to conspiracy to pos-
sess with the intent to distribute marijuana, in violation of 21 U.S.C.
§ 846 (2000). In Valderama-Cano’s presentence report, the probation
officer recommended that the offense level be increased three levels
pursuant to U.S. Sentencing Guidelines Manual § 3B1.1(b) (1998)
because Valderama-Cano was a manager or supervisor of a conspir-
acy involving five or more persons. Valderama-Cano claims that the
district court did not make findings of fact to support the court’s con-
clusion that he was a manager or supervisor of the conspiracy, and
that the evidence was insufficient to support such an enhancement.

   An enhancement under the guidelines must be supported by a pre-
ponderance of the evidence. United States v. Urrego-Linares, 879
F.2d 1234, 1238-39 (4th Cir. 1989). We grant substantial deference
to the district court’s factual findings that a defendant was a manager
or supervisor of a conspiracy involving five or more persons and
reverse the district court’s decision only if it was clearly erroneous.
United States v. Smith, 914 F.2d 565, 569 (4th Cir. 1990).

   After careful review of the record, we find that the evidence intro-
duced at the sentencing hearing was sufficient to support Valderama-
Cano’s enhancement. Further, we find the record demonstrates that
the district court made sufficient findings to support its decision.

   Accordingly, we affirm Valderama-Cano’s conviction and sen-
tence. We dispense with oral argument, because the facts and legal
contentions are adequately presented in the materials before the court
and argument would not aid the decisional process.

                                                           AFFIRMED